EXHIBIT 10.6

 

GROUND LEASE

 

THIS GROUND LEASE (the “Lease”) is made and entered into as of the Effective
Date, as defined in Section 1.1, by and between The Doris E. Hamilton Family
Limited Partnership dated July 2, 1996; Darlene J. Stauffer, Trustee of the
Mabel I. Elwell Inter Vivos Trust; Sharon Griffin; Thomas W. Church; and Terry
Rand McMelroy, Trustee of the Terry McMelroy Trust dated February 3, 2000
(collectively “Lessor”), and Speakeasy Gaming of Fremont, Inc., a Nevada
corporation (“Lessee”).

 

RECITALS

 

A.            Lessor is the owner of the fee title to certain real property
located in the City of Las Vegas, County of Clark, State of Nevada, more
particularly described on Exhibit “A” hereto (the “Real Property”), upon which
there are certain existing structures, improvements and fixtures or upon which,
pursuant to the terms hereof, there may be future structures, improvements and
fixtures installed in the future (collectively, the “Improvements” and together
with the Real Property, the “Premises”;  Lessee’s personal property and other
trade fixtures, which shall include Gaming devices as defined in NRS 463.0155,
and which may be removed from the Real Property without causing material damage
(“Personal Property”), shall not be included within the definition of
“Improvements”);

 

B.            The Premises were formerly leased by Lessor to Horseshoe Club
Operating Company, a Nevada corporation (“Horseshoe Club Operating Company”);
and

 

C.            Lessee is purchasing and acquiring from the Horseshoe Club
Operating Company that certain hotel and casino commonly known as the Binion’s
Horseshoe Hotel & Casino, located at 128 East Fremont Street, Las Vegas, Nevada
89101 (the “Hotel/Casino”), which is partially situated on the Real Property.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the covenants and
agreements hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.             TERMINATION AND LEASE.

 

1.1           Effective Date of Lease and Termination of Horseshoe Lease.  The
obligations and liabilities under the former lease to Horseshoe Club Operating
Company shall be and hereby are declared terminated as of the Effective Date,
which is that date upon which (a) the sum of Four Hundred and Fourteen Thousand
Dollars ($414,000.00) in certified funds is paid to Lessor concurrent with
Lessee’s purchase of the assets of the Hotel/Casino; and (b) all Taxes (as
defined in

 

1

--------------------------------------------------------------------------------


 

Section 6.1) have been paid in full or the amounts paid by Lessor on or about
March 1, 2004 have been reimbursed; and (c) all other liens or assessments by
the water district, etc. have been paid in full (“Effective Date”). 
Irrespective of the foregoing, this Lease shall be superior to any lien or
encumbrance of any lender to Lessee in connection with Lessee’s purchase of the
Hotel/Casino, if any.  Lessor hereby represents and warrants to Lessee that
Lessor has not granted any rights of first refusal, options, or other rights in
or to the Premises other than to Lessee as set forth herein or as recorded in
the real property records of Clark County, Nevada.  There are no uncured
defaults under the former lease to the Horseshoe Club Operating Company.  Lessee
and Lessor further agree that to the extent of any conflict between this Lease
and that certain Easement in favor of Nevada Casino Associates, L.P. recorded
April 1, 1986, in Book 860401 as Document Number 00302 of the real property
records of Clark County, Nevada, the terms of this Lease shall govern.

 

1.2           Lease.  In consideration of the Rent (as defined below) and the
conditions, limitations, covenants and agreements set forth below, Lessor does
hereby lease, demise and let unto Lessee and Lessee does hereby take, hire and
lease from Lessor the Premises, together with all rights, privileges, easements,
and appurtenances thereto except as otherwise provided herein.

 

2.             TERM.

 

2.1           Term:  This Lease shall continue for a term (the “Term”) of
seventy (70) years, commencing on March 11, 2004 (the “Commencement Date”),
unless earlier terminated pursuant to the terms hereof (the “Expiration Date”);
provided, however, if the Commencement Date is not the first day of a calendar
month, the Term shall be for seventy (70) years plus the period between the
Commencement Date and the first day of the next succeeding month.  Upon
determination of the Commencement Date, Lessor and Lessee shall execute the
Commencement Date Memorandum in the form of Exhibit “B” attached hereto.

 

2.2           Additional Terms.  Lessee shall have the option to renew this
Lease, on the same terms and conditions as set forth herein, for an additional
period of twenty-nine (29) years.  The option to extend must be exercised in
writing at least two (2) years in advance of the Expiration Date.

 

2.3           Lease Year.  As used herein, “Lease Year” shall mean each twelve
(12) month period commencing on January 1 of each calendar year during the Term
and continuing through December 31 of that calendar year; provided, however, in
the event the Term commences on a date other than January 1, the first Lease
Year shall be that shorter period commencing on the first day of the Term and
continuing through the next occurring December 31; provided further, however,
the final Lease Year shall be that period commencing on the last occurring
January 1 during the Term and continuing through the Expiration Date.

 

2.4           Holding-Over.  Should Lessee continue in possession of the
Premises after the Expiration Date, such holding-over shall create a tenancy
from month to month only, upon the same terms and conditions as are set forth in
this Lease.

 

2

--------------------------------------------------------------------------------


 

3.             RENT.

 

3.1           Rent.  Lessee shall pay to Lessor as and for rent the annual
amount of Two Hundred Forty Thousand and 00/100 Dollars ($240,000.00) (the
“Initial Rent”, and as adjusted by the Rent Adjustment (as defined below), the
“Rent”).  Rent shall be payable in twelve (12) equal payments per annum in the
amount of Twenty Thousand and 00/100 Dollars ($20,000.00) per installment, in
advance without set-off or demand, on the first business day of each month.  If
Lessee shall fail to pay, within five (5) days after the same is due and
payable, any Rent, Additional Rent or any other amount or charge to be paid as
Additional Rent by Lessee hereunder, such unpaid amount shall be subject to a
late charge equal to ten percent (10%) of such unpaid amount. In addition, any
such unpaid amount shall bear interest from the thirtieth (30th) day after the
due date thereof to the date of payment at the rate of interest of five percent
(5%) per annum above the prime rate of interest published in the Wall Street
Journal (or any successor publication of equal financial reputation should the
Wall Street Journal cease to be published). The foregoing are not exclusive of
Lessor’s rights due to Lessee’s default under this Lease and the remedies
therefore.

 

3.2           Rent Adjustment.  Rent shall be adjusted (the “Rent Adjustment”)
on that date which is the first day of every fifth (5th) anniversary of the
Commencement Date (each, an “Adjustment Date” and the period between two
Adjustment Dates, the “Adjustment Period”).  The Rent Adjustment shall be
adjusted upward by Lessor in an amount equal to five percent (5%) of the Rent
paid in the immediately preceding Adjustment Period.  The monthly rental
payments shall be prorated for partial months of the Term.  Therefore, the Rent
shall be as follows:

 

Years (adjusted on anniversary of Effective Date)

 

Annual Rent

 

2004-2009

 

$

240,000.00

 

2009-2014

 

$

252,000.00

 

2014-2019

 

$

264,600.00

 

2019-2024

 

$

277,830.00

 

2024-2029

 

$

291,721.50

 

2029-2034

 

$

306,307.58

 

2034-2039

 

$

321,622.95

 

2039-2044

 

$

337,704.10

 

2044-2049

 

$

354,589.31

 

2049-2054

 

$

372,318.77

 

2054-2059

 

$

390,934.71

 

2059-2064

 

$

410,481.45

 

2064-2069

 

$

431,005.52

 

2069-2074

 

$

452,555.79

 

Option Term (if timely exercised
pursuant to Section 2.2)

 

 

 

2074-2079

 

$

475,183.58

 

2079-2084

 

$

498,942.76

 

2084-2089

 

$

523,889.90

 

2089-2094

 

$

550,084.40

 

2094-2099

 

$

577,588.62

 

2099-2103

 

$

606,468.05

 

 

3

--------------------------------------------------------------------------------


 

3.3           Additional Rent.  If Lessor at any time, by reason of Lessee’s
default, pays any sum or does any act that requires the payment of any sum
(“Additional Rent”), the sum paid by Lessor shall be due immediately from Lessee
to Lessor at the time the sum is paid, and if paid at a later date shall bear
interest at a rate of rate of five percent (5%) per annum above the prime rate
of interest published in the Wall Street Journal (or any successor publication
of equal financial reputation should the Wall Street Journal cease to be
published) from the date the sum is paid by Lessor until Lessor is reimbursed by
Lessee.

 

4.             CONSTRUCTION AND ALTERATION.

 

4.1           Construction and Alteration.  At any time and from time-to-time
during the first sixty-five (65) years of the Term, upon reasonable notice to
but without the consent of Lessor, Lessee may, but is not obligated to, at its
sole cost and expense, demolish the existing Improvements, construct new
Improvements and/or remove, replace, alter, relocate, reconstruct or add to any
existing Improvement or future Improvements in whole or in part and to modify or
change the contour or grade, or both, of the Real Property (collectively,
“Construction”).  During the last five (5) years of the Term, all Construction
having an aggregate budget of in excess of One Hundred Thousand Dollars
($100,000.00) shall require the prior written consent of Lessor, which shall not
be unreasonably withheld. All salvage from any Construction shall be the sole
property of Lessee.

 

4.2                           Compliance.  All Construction shall be undertaken
in a good and workmanlike manner in compliance with all Applicable Laws (as
defined below), including, without limitation, obtaining all permits,
inspections and approvals of all Governmental Authorities (as defined below) or
other body having jurisdiction in connection with any Construction.  As used
herein, “Applicable Laws” means, without limitation, any and all federal, state
and local laws, statutes, rules, regulations, codes, ordinances, plans, orders,
judgments, decrees, writs, injunctions, notices, decisions or demand letters
issued, entered or promulgated pursuant to any, federal, state or local law and
applicable hereunder, and “Governmental Authority” means any Federal, state,
municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
instrumentality, body, court, tribunal, arbitrator or arbitral body, including,
without limitation, the Nevada Gaming Authorities (as defined below).

 

4.3           Offsite Improvements.  In connection with any Construction, Lessee
may install offsite improvements it deems necessary or which may be required by
Governmental Authorities, including, without limitation, curbs, gutters,
sidewalks and driveway approaches.  Lessee may further install or cause to be
installed all necessary utility lines and facilities.

 

4.4           Lessor Deliveries.  To facilitate Construction, Lessor agrees that
within fifteen (15) calendar days after receipt of written request from Lessee
to do so, Lessor shall:

 

(a)           Execute and deliver any instrument, release or other document that
may be required by any equipment supplier or vendor whereby Lessor waives and/or
releases any rights it

 

4

--------------------------------------------------------------------------------


 

may have or acquire with respect to any Personal Property, which shall
definition shall include equipment or trade fixtures Lessee or any sublessee may
affix to the Premises, and agreeing that the same do not constitute realty
regardless of the manner the same are attached to the Premises (so long as
Lessee repairs the Premises to substantially their former state, reasonable wear
and tear excepted);

 

(b)           Join in and execute any and all documents of any nature whatsoever
in connection with Lessee’s dealings with assessment districts;

 

(c)           Join in and execute any and all applications for permits, licenses
or other authorizations or documents required by any Governmental Authorities or
other body claiming jurisdiction in connection with any Construction;

 

(d)           Join in any reasonable grants for easements for electric,
telephone, gas, water, sewer and such other public utilities and facilities as
may be reasonably necessary in the use, operation or management of the Premises;
and

 

(e)           Execute any and all grants and other documents necessary to
effectuate dedications of portions of the Premises for public use which
dedications shall be required by any Governmental Authorities or other body
claiming jurisdiction in connection with any Construction.

 

4.5           Prior Notice for Non-Responsibility.  Prior to the commencement of
any Construction, Lessee shall notify Lessor not less than fifteen (15) calendar
days in advance in order that Lessor may post and maintain on the Premises and
file any notices of non-responsibility provided for under any Applicable Law and
Lessor shall have the right to enter upon the Premises to post such notices of
non-responsibility.  Lessee shall pay and discharge all expenses incurred by
Lessee for the services of mechanics or for the cost of goods and materials
delivered by materialmen, and agrees to save and hold Lessor harmless from any
claims by such mechanics or materialmen for labor or services performed or goods
delivered at the instance or request of Lessee.  Lessee shall have the right to
contest the validity or amount of any asserted lien, claim, or demand, and in
such case Lessee shall defend, at its own expense, any such suits, and shall
discharge and satisfy any judgments taken on account of claims of lien filed by
mechanics or materialmen for work ordered by Lessee.

 

4.6           Title to Improvements.  All Improvements (as defined herein) are,
as of the Commencement Date, owned by the Lessee.  Upon the expiration or
earlier termination of this Lease, however, all Improvements shall become the
property of the Lessor.  Notwithstanding the foregoing, the Lessee owns, and
shall continue to own upon the expiration or earlier termination of the Lease,
all Personal Property (as defined herein).

 

5.             CONDITION AND USE OF PREMISES.

 

5.1           Condition of Premises.  Lessee has had an opportunity to inspect
the physical condition of the Premises and accepts the same “AS IS” without any
representation or warranty as to their condition by Lessor, and Lessee is not
relying upon any such representation or warranty; provided, however,
notwithstanding the foregoing, Lessor, to its actual knowledge, represents and
warrants to Lessee that as of the Effective Date, there are no violations, and
Lessor has received no

 

5

--------------------------------------------------------------------------------


 

notice from any Governmental Authority asserting any violation of, any cleanup
laws or other environmental laws with respect to the Premises, nor is Lessor
aware that any hazardous or toxic wastes or substances exist on the Premises.

 

5.2           Use of Premises.  Lessee shall have the right to use the Premises
for any lawful commercial use and in accordance with all Applicable Laws. 
Lessee may, upon reasonable notice to but without consent of Lessor, enter into
agreements regarding zoning changes or conditional use permits, and Lessor
shall, upon receipt of Lessee’s request, join with Lessee in such applications
or approvals, but without cost or expense to Lessor.

 

5.3           Privileged License.  Lessor acknowledges that, in its capacity as
a lessor, it is subject to being called forward for licensing or suitability by
the Nevada Gaming Commission, the Nevada State Gaming Control Board, and all
other state and local regulatory and licensing bodies with authority over liquor
or gaming activities and devices in the State of Nevada (the “Gaming
Authorities”).  Lessor agrees to fully cooperate with the Gaming Authorities and
to submit for licensing or a finding of suitability if required or requested to
do so.  Lessor shall bear all costs and expenses related to Lessor’s licensing
or finding of suitability, including but not limited to attorneys fees of
Lessor.  In the event Lessor fails or refuses to submit for licensing or a
finding of suitability, or if Lessor is denied a license or found unsuitable as
a lessor, Lessee shall not be required to pay any amount due pursuant to this
Lease until such time as the Gaming Authorities approve such payments.  All
amounts due pursuant to this Lease which are not paid at the time they are due,
as a result of Lessor failing or refusing to submit for licensing or being
denied a license or being found unsuitable as a lessor, shall accrue to Lessor’s
benefit and be paid by Lessee to Lessor upon approval of the Gaming
Authorities.  The non-payment of Rent or other fees when due pursuant to the
foregoing provisions shall not constitute an Event of Default (as defined
below).  If one or more of the parties constituting Lessor fails or refuses to
submit for licensing or a finding of suitability or if one or more of the
parties constituting Lessor is denied a license or found unsuitable, the
remaining parties constituting Lessor shall have the right to acquire such
party(ies)’ interest at the then current fair market value.  If the remaining
parties constituting Lessor do not acquire the interest(s) of the party(ies) who
fail or refuse to submit for licensing or a finding of suitability or who are
denied a license or found unsuitable within the time parameters set by the
Gaming Authorities, Lessee shall have the right to purchase the Premises for the
then current fair market value of the Real Property, excluding the value of
Improvements thereon, as determined by the average of two MAI appraisals, one to
be obtained by Lessor and one by Lessee.  Lessor further agrees to fully
cooperate with Lessee and Lessee’s sublessees with respect to any applications
for licensing filed by them.

 

6.             TAXES.

 

6.1           Taxes.  Lessee shall pay all federal, state, county, city, school
district and municipal taxes, all assessments, both general and special,
including all special charges, benefit assessments or judgments for local
improvements and all other taxes, assessments or charges of every kind or nature
which have been levied or which may be levied against or may become due or
payable in respect of (a) the Real Property and the Improvements, and Personal
Property owned by, used by, or to be used by Lessee in the operation of the
Hotel/Casino, (b) the operations of the Hotel/Casino, including, without
limitation, all sales taxes, food and beverage taxes and rent taxes, and (c)
Rent (collectively,

 

6

--------------------------------------------------------------------------------


 

a “Tax” or “Taxes”); provided, however, nothing contained in this Article 6
shall in any manner obligate Lessee to pay any inheritance, transfer, estate or
succession tax or any income or other tax or excise on Rents that may be imposed
upon Lessor by reason of any existing or hereinafter enacted Applicable Law. 
Such Taxes shall be paid by Lessee directly to the appropriate taxing or
collecting authority subject to Lessee’s right to contest taxes set forth in
Section 6.3.  Taxes for the first and final Lease Years shall be prorated to the
Commencement Date and the Expiration Date.

 

6.2           Delivery of Accounts.  In the event any statements, assessments or
notifications for Taxes are delivered directly to Lessor, Lessor shall
immediately deliver same to Lessee upon receipt thereof, and thereafter, Lessor
shall cooperate with Lessee to have all such subsequent statements, assessments
or notifications delivered directly to Lessee.  Lessee shall not be liable for
any interest or penalties resulting from late payment of any such statements,
assessments or notifications in the event Lessor fails to deliver same to Lessee
not less than fifteen (15) calendar days prior to a delinquency date provided
that Lessor received the statement at least twenty-five (25) days prior to the
delinquency date.

 

6.3           Validity Contest.

 

(a) Lessee may contest the validity or amount of any Tax agreed to be paid by
Lessee or any assessed valuation of the Real Property, the Improvements and any
future Improvements located thereon during the Term and may thereupon defer the
payment of any Tax so long as the validity or amount thereof shall be contested
by Lessee and by appropriate proceedings without expense to Lessor.  Should
Lessee be unsuccessful in any such contest, such Taxes and any interest or
penalties resulting therefrom shall be discharged by Lessee, Lessee shall hold
Lessor harmless from all costs and expenses that may result from such contest. 
Lessor shall not be required to join in any proceeding or contest brought by
Lessee unless the provisions of any Applicable Law requires that the proceeding
or contest be brought by or in the name of Lessor or any owner of the Premises,
in which case Lessor shall join in the proceeding or contest or permit it to be
brought in Lessor’s name without any cost to Lessor.  Upon Lessee’s reasonable
request, Lessor shall agree to appoint Lessee as Lessor’s attorney-in-fact for
the purpose of conducting any such contest and for obtaining information and
material necessary for the conduct of such contest.

 

(b)  In the event Lessee is successful in presenting such contest and the result
of such contest reduces the amounts payable under Section 6.1, then Lessee shall
be entitled to a full benefit of such contest via a credit for amounts payable
hereunder.  Said credit shall be taken immediately and applied against
subsequent monthly payments to Lessor.

 

6.4           Assessment.   Provided that the repayment term of said assessment
is complete on or before the Expiration Date, Lessor agrees: (a) during the Term
to join in and permit an assessment to be imposed or levied against all or any
portion of the Real Property, the Improvements or any future Improvements
located thereon pursuant to any Applicable Laws and (b)  that if at any time
during the Term any Governmental Authority undertake to create an improvement or
special assessment district, the proposed boundaries of which shall include the
Real Property, Lessee shall be entitled to appear in any proceeding relating
thereto and to exercise all rights of the landowner to have the Real Property
excluded from such district, or to determine the degree of benefit to the Real
Property

 

7

--------------------------------------------------------------------------------


 

resulting therefrom.  Should an assessment to be imposed or levied against all
or any portion of the Real Property, the Improvements or any future Improvements
located thereon pursuant to any Applicable Laws provide for a repayment term
beyond the Expiration Date, Lessor shall be entitled to object to the same and
to appear in its own stead and Lessee shall have no rights of approval or
appearance in said proceedings except to the extent said assessment would be
imposed and payable during the term.  In such event, Lessee should be permitted
to appear and the parties coordinate efforts to reduce said assessment.  Should
either party hereto receive any notice or other information relating to any
proposed creation of such district, the proposed boundaries of which include the
Real Property, such party shall promptly advise the other party in writing of
such receipt.  Lessor shall reasonably cooperate with Lessee in any such
proceeding in the event Lessee should so request, but otherwise Lessor shall not
oppose Lessee in any such proceeding.

 

7.             UTILITIES.

 

7.1           Payment of Utilities.  As of the Commencement Date, Lessee shall
promptly pay all charges for fuel, gas, light, power, water, sewage, garbage
disposal, trash, telephone and other utilities and costs of every nature
incurred in connection with Lessee’s use and possession of the Premises during
the Term (the “Utilities”), all of which shall be paid directly to the public
utility or private company supplying the same when due and without delinquency. 
Lessee covenants to obtain and maintain the billing address for all Utilities,
during the Term, in its name.  Lessor shall not be responsible for any loss,
cost, damage, expense or liability Lessee may sustain as a result of a change in
character of the Utility or as a result of any public or private company’s
failure to supply or reduction in any of Utility.

 

7.2           Delivery of Accounts.  In the event any statements, assessments or
notifications for Utilities are delivered directly to Lessor, Lessor shall
immediately deliver same to Lessee upon receipt thereof, and thereafter, Lessor
shall cooperate with Lessee to have all such subsequent statements, assessments
or notifications delivered directly to Lessee.  Lessee shall not be liable for
any interest or penalties resulting from late payment of any such statements,
assessments or notifications in the event Lessor fails to deliver same to Lessee
not less than fifteen (15) calendar days prior to a delinquency date provided
that Lessor received the statement at least twenty-five (25) days prior to the
delinquency date.

 

8.             INSURANCE.

 

8.1           Property Insurance.  Lessee shall, at all times during the Term
and at its own cost and expense, carry fire insurance and full extended coverage
protection upon the Premises, including, without limitation, all Improvements
and all of Lessee’s Personal Property in, on or about the Premises.  Such
insurance protection shall cover losses in aggregate amounts of not less than
one hundred percent (100%) of the full insurable value thereof, with a full
replacement cost rider, endorsed and attached thereto.  Such policy shall be
payable to Lessee and any Lender (as defined below), as their interests may
appear, and the parties agree that all insurance proceeds when and if collected
according to the terms of any such insurance policy shall be used to the extent
necessary for the restoration or reconstruction of the Improvements and Personal
Property, all of such proceeds

 

8

--------------------------------------------------------------------------------


 

being pledged having been dedicated by the parties for that purpose to the
extent necessary therefor; provided.

 

8.2           Liability Insurance.  Lessee shall, at all times during the Term
and at its own cost and expense, maintain in full force and effect, policies of
liability insurance under the terms of this Lease and Lessor shall be
indemnified and protected against any and all claims for injuries or damages,
suffered or alleged to have been suffered by any person or persons while in, on
or about the Premises and for property damage arising from any and all demands,
loss or liability and resulting at any time or times from the injury or death of
any person or persons or from damage to any and all property, however arising,
including, without limitation, food handling, with limits of liability
reasonably and generally held with respect to reasonably similar properties
located in the City of Las Vegas, Nevada.  The insurance required to be provided
by the provisions of this Section 8.2 may be provided under the terms of any
blanket liability insurance policy carried by Lessee.

 

8.3           Automobile Insurance.  Lessee shall, at all times during the Term
and at its own expense, maintain in full force and effect, policies of
automobile liability insurance under the terms of this Lease and Lessor shall be
indemnified and protected against any and all claims for injuries or damages,
suffered or alleged to have been suffered by an person or persons by vehicles
owned, non-owned, or hired for use during the Term by or on behalf of Lessee
with limits of liability reasonably and generally held with respect to
reasonably similar properties located in the City of Las Vegas, Nevada.

 

8.4           Business Interruption Insurance.  Lessee shall, at all times
during the Term and at its own expense, maintain in full force and effect, a
policy of business interruption insurance sufficient to pay the Rent and all
other sums due hereunder.

 

8.5           Insurance Policies – General.

 

8.5.1        Cancellation.  Each policy of insurance required by this Article 8
shall provide that the same may not be cancelled upon less than thirty (30)
calendar days’ prior written notice to Lessor.  Lessee shall direct Lessee’s
insurance carriers to send copies of any and all notification of pending
cancellation of insurance for any purpose whatsoever direct to the attention of
Lessor at least thirty (30) calendar days prior to cancellation.

 

8.5.2        Additional Insured.  Lessor shall be named as an additional insured
(and at Lessor’s option, any other persons, firms or corporations designated by
Lessor shall be additional named insureds provided there is no additional cost
or charge to Lessee) under each policy of insurance required hereunder to the
extent its interest may appear.

 

8.5.3        Subrogation.  Each policy of insurance required by this Article 8
shall contain an express waiver of any and all right of subrogation thereunder
against Lessor, its agents, employees, servants or contractors.  All such
policies shall be written as primary policy and not contribution with or in
excess of the coverage, if any, that Lessor may carry.  Any provision of this
Lease notwithstanding, the amounts of all insurance required hereunder to be
paid by Lessee shall be not less than an amount sufficient to prevent Lessor
from becoming a co-insurer.

 

9

--------------------------------------------------------------------------------


 

9.             DAMAGE, DESTRUCTION AND CONDEMNATION.

 

9.1           Damage or Destruction.

 

9.1.1        Fire or Other Casualty.  If the Premises shall be damaged by fire
or other casualty insured against by Lessee’s fire and extended coverage
insurance policy covering the Premises, and the Premises can be fully repaired,
in Lessee’s commercially reasonable opinion, within three hundred and sixty-five
(365) days from the date of such damage, Lessee, at Lessee’s expense, shall
repair such damage; provided, however, Lessee shall have no obligation: (a) to
repair if such damage occurs during the last five (5) years of the lease term
(excluding any renewal option which is unexercised at the date of such damage); 
(b) to repair if the Lessee’s lender does not allow the insurance proceeds to be
used for such purposes; or (c) to repair if the Premises cannot be fully
repaired within three hundred sixty-five (365) days from the date of such
damage.  Except as otherwise provided herein, until the repairs to the Premises
are substantially completed, the monthly rent shall abate pro-rata based on the
part of the Premises which is unusable by Lessee to the extent of any business
interruption insurance proceeds paid in lieu thereof to Lessor.  If Lessee
decides not to rebuild the Premises, Lessee may, at its option, cancel and
terminate this Lease by giving Lessor notice in writing, within sixty (60) days
of the occurrence of the event causing the damage, of its intention to cancel
this Lease, whereupon the term of this Lease shall terminate within thirty (30)
days after such notice is given and Lessee shall vacate the Premises and
surrender the same to Lessor.  Concurrently with the surrender of the Premises,
the Lessee shall pay to the Lessor an amount equal to sixty (60) months rent. 
In no event shall Lessee be liable to Lessor except to the extent provided in
this Section 9.1.1, and without limiting the foregoing, Lessee shall not be
responsible for consequential damages or lost rental income.

 

9.2           Condemnation.  If the Real Property and/or any part thereof shall
be taken or condemned, for any public or quasi-public purpose or use by any
competent entity in appropriate proceedings, or by any right of eminent domain,
the Lessor and Lessee shall request that (i) the Award shall be divided by the
presiding court between loss of value of (A) loss of value of the Lessee’s
possessory rights in and to the Real Property leased pursuant to this Lease (the
“Possessory Rights Value”), (B) loss of value of Lessee’s interest in the
Improvements (the “Improvement Value”),  and (C) loss of value of the Lessor’s
fee interest in the Real Property, as encumbered by the Lease and exclusive of
Lessee’s Possessory Rights Value pursuant to this Lease (the “Fee Value”), and
(ii) Lessee shall be entitled to the portion of such Award attributable to the
Possessory Rights Value and Improvement Value, and Lessor shall be entitled to
the portion of such Award attributable to the Fee Value.

 

10.           ASSIGNMENT, SUBLETTING AND ENCUMBRANCES.

 

10.1         Assignment by Lessee.  Subject to the provisions of this Section
10.1, Lessee shall have the right, at any time and from time to time after the
Effective Date to assign, sell or otherwise transfer its interest, in whole or
in part, in this Lease and the estate created by this Lease; provided, however,
if such assignment is to a purchaser of all of that real property more
particularly described on Exhibit ”C” hereto (“Block 15”), such assignment shall
be upon reasonable notice to but without the necessity of consent of Lessor;
provided further, however, if such assignment is to a purchaser

 

10

--------------------------------------------------------------------------------


 

other than a purchaser of all of Block 15, such assignment shall be upon the
reasonable consent of Lessor, which consent shall not be unreasonably withheld,
delayed or conditioned.  Lessee shall not be released from liability hereunder
in the event of such assignment, sale or other transfer without the prior
written agreement of Lessor releasing Lessee from such liability, which
agreement shall not be unreasonably withheld, delayed or conditioned.

 

10.2         Subletting by Lessee.  Lessee shall have the right, at its sole
option, at any time and from time to time after the Effective Date to sublet all
or any part or parts of the Premises and to assign, encumber, extend, or renew
any sublease; provided, however, Lessee shall ensure that such sublease entered
into after the Effective Date shall contain a provision requiring such
sublessee, so long as the terms of such sublease are recognized and honored, to
attorn to Lessor if Lessee defaults under this Lease, and if the sublessee is
notified of Lessee’s default and instructed to make sublessee’s rental payments
to Lessor.

 

10.3         Assignment and Sale by Lessor.  Assignment of this Lease or sale of
the Real Property by Lessor shall be freely permitted.  Lessor shall give Lessee
reasonable notice of said assignment or sale.

 

10.4         Encumbrances.

 

10.4.1      By Lessor.  At all times during the Term, Lessor shall have the
right to encumber or hypothecate to any mortgagee of any mortgage or beneficiary
of a deed of trust encumbering Lessor’s leasehold estate in this Lease or
Lessor’s fee interest in the Real Property.  If the interest of Lessor shall be
acquired by any person (a “Purchaser”) by reason of foreclosure of an
encumbrance or deed in lieu thereof, and such Purchaser succeeds to the interest
of Lessor hereunder, Lessee hereby attorns to such Purchaser as lessor and
agrees to be bound to such Purchaser under all provisions of this Lease for the
balance of the Term.  Lessor agrees to execute any documents required by Lessee
to be executed to affect such attornment.  Notwithstanding the foregoing, Lessor
shall not encumber the Real Property unless such lender or beneficiary provides
to Lessee a certificate of non-disturbance in form and substance reasonably
acceptable to Lessee’s counsel agreeing that so long as Lessee pays the Rent,
and otherwise complies with its obligations hereunder, its leasehold estate and
possession of the Real Property shall not be affected by any default under the
encumbrance placed upon the Real Property by Lessor.

 

10.4.2      By Lessee.  Without the necessity of the consent of Lessor, Lessee
shall have the right from time to time and at any time after the Effective Date
and during the Term to encumber or hypothecate to any mortgagee of any mortgage
or beneficiary of a deed of trust encumbering Lessee’s leasehold estate in this
Lease or Lessee’s leasehold interest in the Premises (a “Lender”).  The
execution and delivery of an encumbrance shall not be deemed to constitute an
assignment or transfer of this Lease nor shall any Lender be deemed an assignee
or transferee of this Lease so as to require such Lender to assume the
performance of any of the covenants or agreements on the part of Lessee to be
performed under this Lease.  Promptly after execution and delivery of an
encumbrance, Lessee shall send to Lessor a copy of all relevant documentation
delivered in connection therewith.

 

11

--------------------------------------------------------------------------------


 

10.4.3      Delivery of Additional Documents.  Each of Lessor and Lessee agrees
that from time to time, if so requested by the other and if doing so will not
substantially and adversely affect its economic interests under this Lease, it
will cooperate with the other in providing documentation concerning the terms of
this Lease so as to meet the reasonable needs or requirements of any lender
which is considering furnishing or which has furnished any of the financing
referred to this Article 10; provided, however, that nothing herein shall be
construed as a requirement or agreement on the part of either party that the
Lease be amended.  Lessor shall reasonably consent to subordinate its fee
interest in the Real Property to any financing obtained by Lessee with respect
to the Real Property provided that Lessor is provided with a Subordination,
Nondisturbance and Attornment Agreement in form and substance reasonably
satisfactory to Lessor’s counsel.  Without limiting the foregoing, Lessee and
Lessor shall, at any time and from time to time during the Term and upon not
less than fifteen (15) calendar days’ prior request by the other party, execute,
acknowledge and deliver to the other an estoppel certificate in recordable form
executed by an authorized representative or officer of the requested party,
stating that this Lease is in full force and effect, unmodified and unamended
(or stating the modifications or amendments in effect), such defenses or offsets
as are claimed by the requested party, if any, the date to which all Rent has
been paid, and such other information concerning the Lease, the Premises and the
requested party as the requesting party or said designee may reasonably request,
it being intended that any such statement delivered pursuant to this Section
10.4.3 may be relied upon by any prospective lender or assignee of any interest
in the Premises.  Failure to deliver such estoppel certificate within thirty
(30) calendar days shall be conclusive upon the party failing to deliver that
the provisions and statements set forth in any proposed estoppel certificate
delivered with the request are true and correct in all respects.

 

11.           REPAIRS.

 

11.1         Repairs and Maintenance.  During the Term, Lessor shall not be
required to maintain or make any repairs, or replacements of any nature or
description whatsoever to the Improvements.  Lessee hereby expressly waives the
right to make repairs at the expense of Lessor as provided for by any Applicable
Law in effect at the Effective Date or that may hereinafter be enacted.  Lessee
shall not commit or permit waste to occur to the Improvements.

 

11.2         Lessee’s Obligations.  Throughout the Term, Lessee shall, at
Lessee’s sole cost, maintain the Improvements in good and reasonable condition
and in accordance with all Applicable Laws, and shall make whatever repairs and
replacements are required to keep same in good and reasonable condition and as
required by such Applicable Laws.  Lessee shall additionally maintain in good
and reasonable condition all sewers, electrical and plumbing facilities and
conduits leading from and into the Improvements, and shall perform ordinary
maintenance on the interior portions of the Improvements, including, without
limitation, the painting, electrical facilities, plumbing fixtures, floor
drains, floor covering, light fixtures, air conditioning and heating equipment,
and plate glass.  Lessee shall not cause or permit any waste, damage or injury
to the Improvements, nor permit any nuisance thereon.

 

11.3         Right to Contest.  Lessee shall have the right to contest by
appropriate judicial or administrative proceedings, without cost to Lessor, the
validity or application of any Applicable Laws requiring that Lessee repair,
maintain, alter or replace the Improvements in whole or in part,

 

12

--------------------------------------------------------------------------------


 

and there shall not be an Event of Default for Lessee for failing to do such
work until a reasonable time following final determination of such contest.

 

12.           INDEMNITY.

 

12.1         Indemnity by Lessee.  Lessee shall hold Lessor harmless from all
damages arising out of any damage or injury to any person or property occurring,
in, on, or about the Premises during the Term, except that Lessor shall be
liable to Lessee for damages to Lessee, its Affiliates, heirs, legal
representatives, successors, assigns, agents, employees, servants, contractors,
licensees and invitees arising out of any damage or injury to any person or
property occurring in, on, or about the Premises resulting from the acts or
omissions of Lessor or its agents, employees, servants, contractors, assignees
or other authorized representatives.  “Affiliate” means with respect to a
specified party, any other individual or entity who or which is (a) directly or
indirectly controlling, controlled by or under common control with the specified
party, or (b) any member, stockholder, director, officer, manager, or comparable
principal of, or relative or spouse of, the specified party.  For purposes of
this definition, “control”, “controlling”, “controlled” mean the right to
exercise, directly or indirectly, more than ten percent (10%) of the voting
power of the stockholders, members or owners and, with respect to any
individual, partnership, trust or other entity or association, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of the controlled entity.

 

12.2         Joint Indemnity.  Without limiting the generality of each party’s
right to assert any claim against the other for breach of any of the other’s
representations, warranties or covenants contained in this Lease, Lessor and
Lessee indemnify and hold harmless the other, their respective Affiliates,
heirs, legal representatives, successors and assigns, from and against any loss,
damage, liability or expense, including, without limitation, reasonable
attorneys’ fees, arising from or in connection with any such party’s
misstatement, misrepresentation or breach of any representation, covenant or
warranty set forth in this Lease.

 

13.           DEFAULT.

 

13.1         Lessee’s Default. In the event Lessee shall fail to perform any of
the provisions contained herein on Lessee’s part to be performed (each, an
“Event of Default”), Lessee shall not be deemed to be in breach or default
hereunder unless Lessor shall first have given Lessee:

 

13.1.1      in the event of non-payment of Rent or any other sums required to be
paid hereunder to Lessor or otherwise, not less than twenty-five (25) calendar
day’s notice and Lessee shall have twenty-five (25) calendar days within which
to remedy or cure any such alleged Event of Default; or

 

13.1.2      except as set forth in Section 13.1.1,  not less than thirty (30)
calendar days’ notice specifying the alleged Event of Default, and Lessee shall
have such periods of time within which to remedy or cure any such alleged Event
of Default.

 

If any Event of Default, other than non-payment of Rent and other sums payable
under this Lease,

 

13

--------------------------------------------------------------------------------


 

cannot reasonably be cured within thirty (30) calendar days, the commencement of
the cure of such Event of Default within such thirty (30) calendar day period
shall be deemed to be a cure of such Event of Default; provided, however, such
cure is diligently prosecuted to completion.  If any such Event of Default is
not cured or remedied within the time limits stated herein, Lessor may give to
Lessee a notice of election to terminate this Lease at the expiration of
forty-five (45) calendar days from the date of such notice.  Upon the expiration
of such forty-five (45) calendar day period,  this Lease shall terminate and
Lessee will quit and surrender the Real Property to Lessor.  Lessor shall have
all rights and remedies available at law and in equity upon Lessee’s Default.

 

13.2         Notice to Lender.

 

13.2.1      Notice of Breach or Default.    Lessor shall deliver notice of an
Event of Default to any Lender at such address as such Lender may have specified
to Lessor. The time period for curing said default shall be extended if such
Lender notifies Lessor of its election to proceed with reasonable diligence
promptly to acquire possession of the Premises or to foreclose its encumbrance
or otherwise to extinguish Lessee’s interest in this Lease and delivers to
Lessor an instrument in writing duly executed and acknowledged in which the
Lender agrees that (a) during the period that such Lender or a receiver of rents
and profits appointed upon application of such Lender shall be in possession of
the Premises and/or during the pendency of any such foreclosure or other
proceedings and until the interest of Lessee in this Lease shall terminate, as
the case may be, it will pay or cause to be paid to Lessor all Rent from time to
time becoming due under this Lease, and (b) if delivery of possession of the
Premises shall be made to such Lender or such receiver, whether voluntarily or
pursuant to any foreclosure or other proceedings or otherwise, such Lender
shall, promptly following such delivery of possession, perform such of the
covenants and agreements herein contained on Lessee’s part to be performed as
Lessee shall have failed to perform to the date of delivery of possession, and
to perform all other covenants and agreements Lessee shall have failed to
perform promptly after extinguishment of Lessee’s interest in this Lease.

 

13.2.2      No Requirement of Continuance.  Nothing contained in this Lease
shall be deemed to require any Lender to continue with any foreclosure or other
proceedings or, if such Lender or receiver shall acquire possession of the
Premises, to continue such possession, if the Event of Default in respect of
which Lessor shall have given a notice shall be remedied.  If prior to any sale
pursuant to any proceeding brought to foreclose any encumbrance, or if prior to
the date on which Lessee’s interest in this Lease shall otherwise be
extinguished, such Event of Default shall have been remedied, then the
obligation of the Lender pursuant to the instrument referred to in Section
13.2.1 shall be null and void and of no further effect.  Nothing in this Lease
shall affect the right of Lessor, upon the subsequent occurrence of any Event of
Default, to exercise any right or remedy reserved to Lessor, subject, however,
to the rights given to a Lender pursuant to the foregoing provisions of this
Section 13.2.2.

 

13.3         Lessor’s Default.  Lessor shall be in default of this Lease if it
fails or refuses to perform any provision of this Lease that it is obligated to
perform if the failure to perform is not cured within thirty (30) calendar days
after written notice of such default has been given by Lessee to Lessor. If such
default cannot reasonably be cured within the thirty (30) calendar days, Lessor
shall not be in default of this Lease if Lessor commences to cure such default
within the thirty (30)

 

14

--------------------------------------------------------------------------------


 

calendar day period and diligently and in good faith continues to cure such
default.  Lessee, at any time after Lessor commits a default, can cure the
default at Lessor’s cost.  If Lessee at any time, by reason of Lessor’s default,
pays any sum or does any act that requires the payment of any sum, the sum paid
by Lessee shall be due immediately from Lessor to Lessee at the time the sum is
paid, and if paid at a later date shall bear interest at a rate of five percent
(5%) per annum above the prime rate of interest published in the Wall Street
Journal (or any successor publication of equal financial reputation should the
Wall Street Journal cease to be published) from the date the sum is paid by
Lessee until Lessee is reimbursed by Lessor.  Lessee shall have no right of
setoff.

 

14.           RIGHT OF FIRST REFUSAL; OPTIONS.

 

14.1         Right of First Refusal.  If during the Term, Lessor shall receive a
bona fide offer to purchase its fee interest in the Real Property from a third
party with demonstrable ability to consummate such proposed purchase, and such
offer is acceptable to Lessor, Lessor shall immediately provide to Lessee a copy
of such offer.  Lessor agrees that Lessee shall have and is hereby granted the
right of first refusal to purchase the fee interest in the Real Property on
terms substantially similar to such third party’s offer.  Lessee shall have
thirty (30) calendar days following written notice from Lessor of the existence
and terms of such offer to advise Lessor of its election to exercise its right
of first refusal.  In the event that Lessee elects to exercise its right of
first refusal, a closing of the transaction shall occur within sixty (60)
calendar days following exercise of such right of first refusal or within the
time by which closing is required pursuant to such third party’s offer,
whichever date is later.

 

14.2         Option.  Lessor hereby grants Lessee an option to purchase the real
property at any time after the tenth (10th) anniversary of the Commencement Date
(the “Option Period”).  During the first ten years of the Option Period the
purchase price shall be Three Million and 00/100 Dollars ($3,000,000.00).  The
purchase price shall be increased by five percent (5%) on each ten-year
anniversary of the Option Period for the following ten-year period.  If the
option to purchase is exercised, the Lessor shall deed the property to Lessee
free and clear of all consensual monetary liens and encumbrances placed on the
Real Property by Lessor.  All closing costs shall be paid by Lessee.

 

15.           REPRESENTATIONS AND WARRANTIES.

 

15.1         Lessor’s Representations and Warranties.  In addition to any other
representations and warranties made by Lessor herein, Lessor hereby represents
and warrants to Lessee, which representations and warranties are continuing in
nature and shall survive throughout the Term, as follows:

 

(a)           Lessor has full power and authority to enter into this Lease. 
Each signatory on behalf of Lessor is duly authorized to execute this Lease on
behalf of Lessor;

 

(b)           This Lease and the other instruments and documents contemplated
hereby constitute the valid and binding obligations of Lessor, enforceable in
accordance with their respective terms;

 

15

--------------------------------------------------------------------------------


 

(c)           There are no pending, nor to the actual knowledge of Lessor
threatened, actions, suits or proceedings before any court, administrative
agency or arbitrator affecting Lessor or its ability to comply with its
obligations hereunder;

 

(d)           To the best of Lessor’s knowledge, it is in compliance with all
laws, regulations, licenses or permits, the breach or violation of which would
have a material adverse affect upon all or any part of the Premises;

 

(e)           No consent, approval or authorization is required from any third
party, except any Governmental Authorities, in order for Lessor to complete the
transactions as provided for herein; and

 

(f)            The Lessor is the record owner of fee simple title to the
Premises and no other person has any rights, title or interest in and to the
Premises.

 

15.2         Lessee’s Representations and Warranties.  In addition to any other
representations and warranties made by Lessee herein, Lessee hereby represents
and warrants to Lessor, which representations and warranties are continuing in
nature and shall survive throughout the Term, as follows:

 

(a)           Lessee is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada and has duly authorized the
officer executing this Lease to execute it on behalf of Lessee;

 

(b)           This Lease and the other instruments and documents contemplated
hereby constitute the valid and binding obligations of Lessee, enforceable in
accordance with their respective terms;

 

(c)           There are no pending, nor to the actual knowledge of Lessee
threatened, actions, suits or proceedings before any court, administrative
agency or arbitrator affecting Lessee or its ability to comply with its
obligations hereunder;

 

(d)           No consent, approval or authorization is required from any third
party (except Governmental Authorities) in order for Lessee to complete the
transactions as provided for herein.

 

16.           MISCELLANEOUS.

 

16.1         Quiet Enjoyment:  Lessee, upon paying the Rent and all other
charges provided for in this Lease and upon observing and keeping all of the
covenants, agreements, and provisions of this Lease on its part to be observed
and kept, shall lawfully and quietly hold, occupy, and enjoy the Premises during
the Term without hindrance or molestation by Lessor or any persons or entities
claiming under Lessor.

 

16.2         Waiver of Rights.  Failure to insist on compliance with any of the
agreements, obligations and covenants hereof shall not be deemed a waiver of
such agreements, obligations and

 

16

--------------------------------------------------------------------------------


 

covenants, nor shall any waiver or relinquishment of any right or power
hereunder at any one or more time or times be deemed a waiver or relinquishment
of such rights or powers at any other time or times.

 

16.3         Notices.  Any notice or other communication required or permitted
to be given by a party hereunder shall be in writing, and shall be deemed to
have been given by such party to the other party or parties (a) on the date of
personal delivery, (b) on the next business day following any facsimile
transmission to a party at its facsimile number set forth below; provided,
however, such delivery is concurrent with delivery pursuant to the provisions of
clauses (a) or (b) of this Section 16.3, or (c) three (3) business days after
being placed in the United States mail, as applicable, registered or certified,
postage prepaid addressed to the following addresses (each of the parties shall
be entitled to specify a different address by giving notice as aforesaid):

 

If to Lessor:

 

7040 Old Village Avenue

 

 

Las Vegas, NV

 

 

Facsimile: (775) 784-1769

 

 

Attention: Darlene J. Stauffer/Don Winne

 

 

 

With a copy to:

 

Marquis & Aurbach

 

 

10001 Park Run Drive

 

 

Las Vegas, Nevada 89145

 

 

Facsimile: (702) 382-5816

 

 

 

If to Lessee:

 

Speakeasy Gaming of Fremont, Inc.

 

 

3227 Civic Center Drive

 

 

Las Vegas, Nevada 89030

 

 

Facsimile: (702) 399-4108

 

 

Attention: Chief Operating Officer

 

 

 

With a copy to:

 

Ruben & Aronson, LLP

 

 

4800 Montgomery Lane, Suite 150

 

 

Bethesda, Maryland 20817

 

 

Facsimile: (301) 951-9636

 

 

Attention: Robert L. Ruben

 

16.4         Entire Agreement.  This Lease constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations, and discussions,
whether oral or written.

 

16.5         Severability.  If any part of this Lease is determined to be void,
invalid or unenforceable, such void, invalid, or unenforceable portion shall be
deemed to be separate and severable from the other portions of this Lease, and
the other portions shall be given full force and effect, as though the void,
invalid or unenforceable portions or provisions were never a part of the Lease.

 

17

--------------------------------------------------------------------------------


 

16.6         Amendment and Modification.  No supplement, modification, waiver or
termination of this Lease shall be binding unless executed in writing by the
party to be bound.  No waiver of any of the provisions of this Lease shall be
deemed or shall constitute a waiver of any other provisions (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

 

16.7         Headings.  Article, Section or Subsection headings are not to be
considered part of this Lease and are included solely for convenience and
reference and shall not be held to define, construe, govern or limit the meaning
of any term or provision of this Lease.  References in this Lease to an Article,
Section or Subsection shall be reference to an Article, Section or Subsection of
this Lease unless otherwise stated or the context otherwise requires.

 

16.8         Governing Law; Jurisdiction; Litigation.  This Lease has been
prepared, executed and delivered in, and shall be interpreted under, the
internal laws of the State of Nevada, without giving effect to its conflict of
law provisions.  Each of the parties hereto irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Lease or the transactions contemplated hereby in (a) the
courts of the State of Nevada, Clark County, or (b) the United States District
Court for the District of Nevada, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.  In the event of litigation arising hereunder, the
prevailing party shall be entitled to recover from the non-prevailing party its
reasonable attorneys’ fees and expenses incurred in connection with such
litigation at all levels, including before the filing of suit.  To the extent
such waiver is permitted by Applicable Laws, the parties hereto waive trial by
jury in any action or proceeding brought in connection with this Lease.

 

16.9         Interpretation.  This Lease is to be deemed to have been prepared
jointly by the parties hereto, and if any inconsistency or ambiguity exists
herein, it shall not be interpreted against either party but according to the
application of rules of the interpretation of contracts, if such an uncertainty
or ambiguity exists.  Each party has had the availability of legal counsel with
respect to its execution of this Lease.

 

16.10       Third Parties.  Nothing in this Lease, expressed or implied, is
intended to confer upon any person other than the parties hereto any rights or
remedies under or by reason of this Lease.

 

16.11       Attorneys’ Fees.  In the event any party incurs legal fees or other
costs to enforce any of the terms of this Lease, to resolve any dispute with
respect to its provisions, or to obtain damages for breach thereof, whether by
prosecution or defense, the unsuccessful party to such action shall pay the
prevailing party’s reasonable expenses, including attorneys’ fees and costs,
incurred in such action.

 

16.12       Binding Effect.  This Lease and the agreements set forth herein
shall be binding upon the heirs, executors, successors and assigns of the
parties hereto.

 


16.13       RECORDING.  THIS LEASE SHALL NOT BE RECORDED BY EITHER PARTY. 
HOWEVER, A MEMORANDUM OF LEASE IN SUBSTANTIALLY THE FORM OF THE ATTACHED EXHIBIT
“D” MAY BE RECORDED ON OR

 

18

--------------------------------------------------------------------------------


 


AFTER THE EFFECTIVE DATE (“MEMORANDUM OF LEASE”).  IRRESPECTIVE OF ANYTHING
HEREIN TO THE CONTRARY, SHOULD THIS LEASE BE LAWFULLY TERMINATED OR EXPIRE, AND
IN THE EVENT THAT LESSEE SHALL FAIL, NEGLECT OR REFUSE TO EXECUTE AND DELIVER
ANY SUCH DOCUMENTS TO BE EXECUTED BY IT WITHIN TEN (10) DAYS AFTER LESSOR’S
REQUEST, LESSEE HEREBY IRREVOCABLY APPOINTS LESSOR, ITS SUCCESSORS AND ASSIGNS,
THE DULY AUTHORIZED ATTORNEY-IN-FACT OF LESSEE TO PREPARE, EXECUTE AND DELIVER
ANY AND ALL SUCH DOCUMENTS FOR AND ON BEHALF OF LESSEE PERTAINING TO THE RELEASE
OF THE MEMORANDUM OF LEASE.  LESSEE AGREES AND ACKNOWLEDGES THAT THE FOREGOING
POWER OF ATTORNEY IS COUPLED WITH AN INTEREST.


 

16.13       Brokers.  Lessee hereby represents and warrants that the only broker
or agent it has had dealings with in connection with this Lease is CB Richard
Ellis and covenants to pay, hold harmless and indemnify Lessor from and against
any and all cost, expense or liability for any compensation, commissions and
charges claimed by BC Richard Ellis with respect to this Lease of the
negotiation thereof.

 

16.15       Counterparts.  This Lease may be executed in any number of
counterparts, each one of which so executed shall be deemed an original, and all
of which shall together constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the
Effective Date.

 

 

 

“LESSOR”

 

 

 

 

 

 

 

The Doris E. Hamilton Family Limited
Partnership dated July 2, 1996

 

 

 

 

 

 

 

By:

/S/ Doris E. Hamilton

 

 

 

Doris E. Hamilton, Trustee

 

 

of the Doris E. Hamilton Living Trust,

 

 

General Partner

 

 

 

 

 

 

 

The Mabel I. Elwell Inter Vivos Trust

 

 

 

 

By:

/S/ Darlene J. Stauffer

 

 

 

Darlene J. Stauffer, Trustee

 

 

 

 

 

 

 

/S/ Sharon Griffin

 

 

Sharon Griffin

 

 

 

 

 

 

 

/S/ Terry Rand McMelroy

 

 

Terry Rand McMelroy,

 

as Attorney-in-Fact for Thomas W. Church

 

19

--------------------------------------------------------------------------------


 

 

The Terry McMelroy Trust dated February 3, 2000

 

 

 

 

 

 

 

By:

/S/ Terry Rand McMelroy

 

 

 

Terry Rand McMelroy, Trustee

 

 

 

 

 

 

 

“LESSEE”

 

 

 

 

 

 

 

Speakeasy Gaming of Fremont, Inc.,

 

 a Nevada corporation

 

 

 

 

 

 

 

By:

/S/ Roger M. Szepelak

 

 

Name:

Roger M. Szpelak

 

Its:

Vice President & Chief Operating Officer

 

20

--------------------------------------------------------------------------------